                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )     No. 4:05-cr-00015-SEB-VTW
                                                     )
DEAN O. CART,                                        ) -01
                                                     )
                             Defendant.              )


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Van Willis’ Report and Recommendation that Dean

O. Cart’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of nine (9) months in the custody of the Attorney General or

his designee, with a lifetime of supervised release to follow. The terms of conditions of

supervision as outlined in the Report and Recommendation are hereby imposed.

       SO ORDERED.

                   1/30/2020
       Date: ______________________                 _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
